Exhibit 10.65
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (“Agreement”) is made as of March 10, 2008 by and
among Modtech Holdings, Inc., a Delaware corporation (the “Company”), and the
parties set forth on the signature pages affixed hereto (each a “Buyer” and
collectively the “Buyers”).


1. Subject to the satisfaction (or waiver) of the conditions set forth in
Section 2 below, at the "Closing" the Company shall issue and sell to each Buyer
and each Buyer, severally and not jointly, agrees to purchase from the Company
at $100.00 per share the respective number of shares of Series B Preferred Stock
or Series C Preferred Stock (collectively the "Securities") at the price (the
“Purchase Price”) set forth opposite such Buyer's name on the attached Schedule
of Buyers (the “Closing”). The Series B Preferred Stock shall have an accruing
dividend of 8% per year payable in additional shares of Series B Preferred Stock
and shall be convertible into common stock of the Company at an initial
conversion price of $0.40 per share. The Series C Preferred Stock shall not have
an accruing dividend and shall be convertible into common stock of the Company
at an initial conversion price which will be the higher of the Company's book
value per share on February 29, 2008 or the closing consolidated bid price for
the Company's common stock on The Nasdaq Global Market on the last trading day
immediately preceding the execution of this Agreement. The closing consolidated
bid price for the Company's common stock on March 7, 2008 was $0.43 and the
Company's book value on February 29, 2008 was $0.49 per share. The complete
terms of the Series B Preferred Stock and Series C Preferred Stock are set forth
in Exhibit A hereto.


2. Subject to notification of satisfaction (or waiver) of the conditions to the
Closing set forth below, the date and time of the Closing (the “Closing Date”)
shall, be as is mutually agreed to by the Company and the Buyers. The Closing
shall occur on the Closing Date at the offices of Haddan & Zepfel LLP, 500
Newport Center Drive, Suite 580, Newport Beach, California 92660. Unless other
arrangements have been made, on the Closing Date, (i) each Buyer shall pay an
amount equal to the Purchase Price for the Securities to be issued and sold to
such Buyer at the Closing, by wire transfer of immediately available funds to
the trust account of Haddan & Zepfel LLP in accordance with such law firm's wire
instructions and such funds shall be held and disbursed by such law firm in
accordance with the escrow instructions attached hereto as Exhibit B, which each
Buyer who executes this Subscription Agreement shall be considered a party to,
and (ii) the Company shall deliver to each Buyer, stock certificates (in the
denominations as such Buyer shall request representing such number of the
Securities which such Buyer is then purchasing (as indicated opposite such
Buyer’s name on the attached Schedule of Buyers), duly executed on behalf of the
Company and registered in the name of such Buyer or its designee.
 

--------------------------------------------------------------------------------


 
The obligations of the Company to issue the Securities are subject to (i) the
representations and warranties made by the Buyers being true and correct in all
respects when made, and being true and correct in all respects on the Closing
Date with the same force and effect as if they had been made on and as of said
date, and (ii) each of the Buyers having delivered the Purchase Price with
respect to the Securities being purchased by them. The obligations of the Buyers
to purchase the Securities are subject to (i) each of the Buyers having
delivered the Purchase Price with respect to the Securities being purchased by
them, and (ii) the Company having executed the Registration Rights Agreement
attached as Exhibit C hereto (the "Registration Rights Agreement"). The
Registration Rights Agreement provides that, in the event the number of shares
to be covered by a registration statement are required to be cutback due to Rule
415 under the Securities Act of 1933, the first shares to be excluded will be
those purchased by officers, directors and employees of the Company pursuant to
this Subscription Agreement and the next shares to be excluded will be those
purchased by the other Buyers pursuant to this Subscription Agreement.


3. Each of the Buyers hereby severally, and not jointly, represents and warrants
to the Company that:


3.1 Organization and Existence. Unless such Buyer is an individual, it is a
validly existing corporation, limited partnership or limited liability company
and has all requisite corporate, partnership or limited liability company power
and authority to invest in the Securities pursuant to this Agreement. Such Buyer
was not organized specifically for the purpose of investing in the Securities.


3.2 Authorization. The execution, delivery and performance by such Buyer of this
Agreement, the Registration Rights Agreement and all ancillary agreements to
which such Buyer is a party have been duly authorized and each will constitute
the valid and legally binding obligation of such Buyer, enforceable against such
Buyer in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.


3.3 Purchase Entirely for Own Account. The Securities to be received by such
Buyer hereunder will be acquired for such Buyer’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act of 1933 (the "1933 Act"), and such Buyer has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the 1933 Act without prejudice, however,
to such Buyer’s right at all times to sell or otherwise dispose of all or any
part of such Securities in compliance with applicable federal and state
securities laws. Nothing contained herein shall be deemed a representation or
warranty by such Buyer to hold the Securities for any period of time. Such Buyer
is not a broker-dealer registered with the SEC under the Securities Exchange Act
of 1934 (the "1934 Act") or an entity engaged in a business that would require
it to be so registered. Such Buyer is acquiring the Securities hereunder in the
ordinary course of its business. If such Buyer is acting in a representative
capacity on behalf or one or more funds, partnerships or managed accounts, such
Buyer has the authority to make, and has made, the foregoing representations and
warranties on behalf of each such fund, partnership or account, each of which
shall be deemed an Buyer hereunder for the purposes of such representations and
warranties, unless not otherwise treated as a purchaser under Regulation D of
the 1933 Act.
 
2

--------------------------------------------------------------------------------


 
3.4 Investment Experience. Such Buyer acknowledges that it can bear the economic
risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.


3.5 Disclosure of Information. Such Buyer has had an opportunity to receive all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Buyer acknowledges
receipt of copies of the Company's filings with the Securities and Exchange
Commission for the last 12 months. Such Buyer understands that its investment in
the Securities involves a high degree of risk. Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.


3.6 Restricted Securities. Such Buyer understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under federal and state
securities laws only in certain limited circumstances.


3.7 Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:


(a) “The securities represented by this certificate have not been registered
under the Securities Act of 1933, as amended, or applicable state securities
laws. The securities represented hereby have been acquired for investment and
may not be transferred unless (i) such securities have been registered for sale
pursuant to the Securities Act of 1933, as amended and applicable state
securities laws, (ii) such securities may be sold pursuant to Rule 144(k)(or a
successor rule), or (iii) the Company has received an opinion of counsel
reasonably satisfactory to it that such transfer may lawfully be made without
registration under the Securities Act of 1933 or qualification under applicable
state securities laws.”


(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.


3.8 Accredited Buyer. Such Buyer is an accredited Buyer as defined in Rule
501(a) of Regulation D, as amended, under the 1933 Act.
 
3

--------------------------------------------------------------------------------


 
3.9 No General Solicitation. Such Buyer did not learn of the investment in the
Securities as a result of any general solicitation or general advertising.


3.10 Brokers and Finders. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company, any "Subsidiary" of the Company (as hereinafter
defined), or any Buyer for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of such
Buyer.


3.11. Ownership. Such Buyer will not become the beneficial owner (as such term
is defined in Rule 13d-3 under the 1934 Act) of more than 19.9% of the
outstanding common stock or voting power of the Company as a result of the
transaction contemplated hereby.


3.12 Reliance on Exemptions; No Governmental Review. Such Buyer understands that
the Securities are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part on the truth and
accuracy of, and such Buyer’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire the Securities. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Buyers that, except as set forth in the schedules delivered
herewith (collectively, the “Disclosure Schedules”):


4. 1 Organization, Good Standing and Qualification. Each of the Company and the
entities in which it owns more than 50% of the outstanding voting
("Subsidiaries") is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
material adverse effect on the financial condition of the Company and its
Subsidiaries taken as a whole ("Material Adverse Effect"). The Company’s
Subsidiaries are listed on Schedule 4.1 hereto.
 
4

--------------------------------------------------------------------------------


 
4.2 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of this
Subscription Agreement and the Registration Rights Agreement (collectively, the
"Transaction Documents"), (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.


4.3 Capitalization.  Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company, excluding the Securities to be
authorize upon the filing of the Certificate of Determination set forth as
Exhibit A hereto; (b) the number of shares of capital stock issued and
outstanding; (c) the number of shares of capital stock issuable pursuant to the
Company’s stock plans; and (d) the number of shares of capital stock issuable
and reserved for issuance pursuant to securities (other than the Securities)
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights and were issued in full compliance
with applicable state and federal securities law and any rights of third
parties. Except as described on Schedule 4.3, all of the issued and outstanding
shares of capital stock of each Subsidiary have been duly authorized and validly
issued and are fully paid, nonassessable and free of pre-emptive rights, were
issued in full compliance with applicable state and federal securities law and
any rights of third parties and are owned by the Company, beneficially and of
record, subject to no lien, encumbrance or other adverse claim. Except as
described on Schedule 4.3, no individual or entity (collectively, "Person") is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as described on Schedule 4.3, there are
no outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. Except as described on Schedule 4.3 and except for the
Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of the securityholders of the Company
relating to the securities of the Company held by them. Except as described on
Schedule 4.3 and except as provided in the Registration Rights Agreement, no
Person has the right to require the Company to register any securities of the
Company under the 1933 Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person.
 
5

--------------------------------------------------------------------------------


 
Except as described on Schedule 4.3, the issuance and sale of the Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Buyers) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.


Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.


4.4 Valid Issuance. The Securities have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Buyers), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.


4.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods. Subject to the accuracy of the
representations and warranties of each Buyer set forth in Section 5 hereof, the
Company has taken all action necessary to exempt (i) the issuance and sale of
the Securities and (ii) the other transactions contemplated by the Transaction
Documents from the provisions of any stockholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Company’s Certificate of
Incorporation or Bylaws that is or could reasonably be expected to become
applicable to the Buyers as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Buyers or the exercise of any
right granted to the Buyers pursuant to this Agreement or the other Transaction
Documents.


4.6 Delivery of SEC Filings; Business. The Company has made available to the
Buyers through the EDGAR system, true and complete copies of the Company’s most
recent Annual Report on Form 10-K for the fiscal year ended December 31, 2006
(the “10-K”), and all other reports filed by the Company pursuant to the 1934
Act since the filing of the 10-K and prior to the date hereof (collectively, the
“SEC Filings”). The SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such period. The Company and its Subsidiaries are
engaged in all material respects only in the business described in the SEC
Filings and the SEC Filings contain a complete and accurate description in all
material respects of the business of the Company and its Subsidiaries, taken as
a whole.
 
6

--------------------------------------------------------------------------------


 
4.7 Use of Proceeds. The net proceeds of the sale of the Securities shall be
used by the Company for working capital and general corporate purposes.


4.8 No Material Adverse Change. Since December 31, 2006, except as identified
and described in the SEC Filings or as described on Schedule 4.8, there has not
been:


(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2007, except for changes in the ordinary course of business which
have not had and could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;


(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;


(iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;


(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;


(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);


(vi) other than the filing of the Certificate of Determination set forth as
Exhibit A hereto, any change or amendment to the Company's Certificate of
Incorporation or Bylaws, or material change to any material contract or
arrangement by which the Company or any Subsidiary is bound or to which any of
their respective assets or properties is subject;


(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;


(viii) any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;


(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;
 
7

--------------------------------------------------------------------------------


 
(x) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or


(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.


4.9 SEC Filings; S-3 Eligibility.


(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.


(b) Each registration statement and any amendment thereto filed by the Company
since January 1, 2005 pursuant to the 1933 Act and the rules and regulations
thereunder, as of the date such statement or amendment became effective,
complied as to form in all material respects with the 1933 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein not misleading; and each prospectus filed pursuant to Rule 424(b)
under the 1933 Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.


(c) The Company is eligible to use Form S-3 to register the Registrable
Securities (as such term is defined in the Registration Rights Agreement) for
sale by the Buyers as contemplated by the Registration Rights Agreement.


4.10 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof (true and complete copies of which have been made
available to the Buyers through the EDGAR system), or (ii)(a) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company, any Subsidiary or any of their
respective assets or properties, or (b) any agreement or instrument to which the
Company or any Subsidiary is a party or by which the Company or a Subsidiary is
bound or to which any of their respective assets or properties is subject.
 
8

--------------------------------------------------------------------------------


 
4.11 Tax Matters. The Company and each Subsidiary has timely prepared and filed
all tax returns required to have been filed by the Company or such Subsidiary
with all appropriate governmental agencies and timely paid all taxes shown
thereon or otherwise owed by it. The charges, accruals and reserves on the books
of the Company in respect of taxes for all fiscal periods are adequate in all
material respects, and there are no material unpaid assessments against the
Company or any Subsidiary nor, to the actual knowledge of the Company’s
executive officers (the "Company's Knowledge"), any basis for the assessment of
any additional taxes, penalties or interest for any fiscal period or audits by
any federal, state or local taxing authority except for any assessment which is
not material to the Company and its Subsidiaries, taken as a whole. All taxes
and other assessments and levies that the Company or any Subsidiary is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens or claims pending or, to the Company’s Knowledge, threatened against the
Company or any Subsidiary or any of their respective assets or property. Except
as described on Schedule 4.11, there are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.


4.12 Title to Properties. Except as disclosed in the SEC Filings and Schedule
4.12, the Company and each Subsidiary has good and marketable title to all real
properties and all other properties and assets owned by it, in each case free
from liens, encumbrances and defects that would materially affect the value
thereof or materially interfere with the use made or currently planned to be
made thereof by them; and except as disclosed in the SEC Filings, the Company
and each Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.


4.13 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.


4.14 Labor Matters.
 
(a) Except as set forth on Schedule 4.14, the Company is not a party to or bound
by any collective bargaining agreements or other agreements with labor
organizations. The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.
 
9

--------------------------------------------------------------------------------


 
(b) Except as set forth on Schedule 4.14, (i) there are no labor disputes
existing, or to the Company's Knowledge, threatened, involving strikes,
slow-downs, work stoppages, job actions, disputes, lockouts or any other
disruptions of or by the Company's employees, (ii) there are no unfair labor
practices or petitions for election pending or, to the Company's Knowledge,
threatened before the National Labor Relations Board or any other federal, state
or local labor commission relating to the Company's employees, (iii) no demand
for recognition or certification heretofore made by any labor organization or
group of employees is pending with respect to the Company and (iv) to the
Company's Knowledge, the Company enjoys good labor and employee relations with
its employees and labor organizations.
 
(c) The Company is, and at all times has been, in compliance in all material
respects with all applicable laws respecting employment (including laws relating
to classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization. Except as set forth in Schedule 4.14, There are no claims
pending against the Company before the Equal Employment Opportunity Commission
or any other administrative body or in any court asserting any violation of
Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of 1967,
42 U.S.C. §§ 1981 or 1983 or any other federal, state or local law, statute or
ordinance barring discrimination in employment.
 
(d) Except as disclosed in the SEC Filings or as described on Schedule 4.14, the
Company is not a party to, or bound by, any employment or other contract or
agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 280G(b) of the Internal Revenue Code.


(e) Except as specified in Schedule 4.14, to the Company’s Knowledge each of the
Company's employees is a Person who is either a United States citizen or a
permanent resident entitled to work in the United States. To the Company's
Knowledge, the Company has no liability for the improper classification by the
Company of such employees as independent contractors or leased employees prior
to the Closing.


4.15 Intellectual Property.


(a) All of the Company's and its Subsidiaries (i) patents, patent applications,
patent disclosures and inventions; (ii) trademarks, service marks, trade dress,
trade names, corporate names, logos, slogans and Internet domain names, together
with all goodwill associated with each of the foregoing; (iii) copyrights and
copyrightable works; (iv) registrations, applications and renewals for any of
the foregoing; and (v) proprietary computer software (including but not limited
to data, data bases and documentation) (collectively "Intellectual Property") is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable. No Intellectual
Property of the Company or its Subsidiaries which is necessary for the conduct
of Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has been or is now involved
in any cancellation, dispute or litigation, and, to the Company’s Knowledge, no
such action is threatened. No patent of the Company or its Subsidiaries has been
or is now involved in any interference, reissue, re-examination or opposition
proceeding.
 
10

--------------------------------------------------------------------------------


 
(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
 generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $10,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.


(c) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and trade secrets, confidential information and
confidential know-how (collectively "Confidential Information"), other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.


(d) The conduct of the Company’s and its Subsidiaries’ businesses as currently
conducted does not infringe or otherwise impair or conflict with (collectively,
“Infringe”) any Intellectual Property rights of any third party or any
confidentiality obligation owed to a third party, and, except as described in
Schedule 4.15, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted are not being
Infringed by any third party. There is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.
 
11

--------------------------------------------------------------------------------


 
(e) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its Subsidiaries’ ownership or right to
use any of the Intellectual Property or Confidential Information which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted.


(f) The Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information. Each employee, consultant and contractor who has had
access to Confidential Information which is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has executed an agreement to
maintain the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Company’s
standard forms thereof. Except under confidentiality obligations, there has been
no material disclosure of any of the Company’s or its Subsidiaries’ Confidential
Information to any third party.


4.16 Environmental Matters. Except as described on Schedule 4.16, neither the
Company nor any Subsidiary is in material violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim has had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
Knowledge, threatened investigation that might lead to such a claim.


4.17 Litigation. Except as described on Schedule 4.17, there are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties; and to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or since
January 1, 2003 has been the subject of any action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Company’s Knowledge,
there is not pending or contemplated, any investigation by the Securities and
Exchange Commission ("SEC") involving the Company or any current or former
director or officer of the Company. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary under the 1933 Act or the 1934 Act.
 
12

--------------------------------------------------------------------------------


 
4.18 Financial Statements. The financial statements included in each SEC Filing
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1934 Act). Except as set forth
in the financial statements of the Company included in the SEC Filings filed
prior to the date hereof or as described on Schedule 4.18, neither the Company
nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.


4.19 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure.


4.20 Compliance with Nasdaq Continued Listing Requirements. Except as described
in the SEC Filings or on Schedule 4.20, (i) the Company is in compliance with
applicable continued listing requirements of The Nasdaq Global Market or The
Nasdaq Capital Market ("Nasdaq"), (ii) there are no proceedings pending or, to
the Company’s Knowledge, threatened against the Company relating to the
continued listing of the Common Stock on Nasdaq and (iii) the Company has not
received any notice of, nor to the Company’s Knowledge is there any basis for,
the delisting of the Common Stock from Nasdaq.


4.21 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or a Buyer for any commission, fee
or other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Company, other than as described in Schedule
4.21.


4.22 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.


4.23 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) of the 1933 Act for the exemption from registration for
the transactions contemplated hereby or would require registration of the
Securities under the 1933 Act.
 
13

--------------------------------------------------------------------------------


 
4.24 Private Placement. Subject to the accuracy of the representations and
warranties of the Buyers set forth in Section 3, the offer and sale of the
Securities to the Buyers as contemplated hereby is exempt from the registration
requirements of the 1933 Act.


4.25 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.


4.26 Transactions with Affiliates. Except as disclosed in the SEC Filings or as
disclosed on Schedule 4.26, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.


4.27 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. Except for the material weaknesses disclosed in the SEC Filings, the
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e))
for the Company and designed such disclosure controls and procedures to ensure
that material information relating to the Company, including the Subsidiaries,
is made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the 1934 Act, as the case may be, is being prepared. The
Company's certifying officers have evaluated the effectiveness of the Company's
controls and procedures as of the end of the period covered by the most recently
filed periodic report under the 1934 Act (such date, the "Evaluation Date"). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company's internal controls (as such term is defined in Item 308
of Regulation S-K) or, to the Company's Knowledge, in other factors that could
significantly affect the Company's internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the 1934
Act.
 
14

--------------------------------------------------------------------------------


 
4.28 Disclosures. The written materials delivered to the Buyers in connection
with the transactions contemplated by the Transaction Documents do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.


5. The representations and warranties set forth in Sections 3 and 4 above shall
survive the sale of the Securities to the Buyers pursuant to this Subscription
Agreement. The Buyers and the Company agree to indemnify and hold harmless each
other, and their respective officers, directors, shareholders, employees and
agents, as the case may be, from and against any and all damages suffered and
liabilities incurred by any of them (including costs of investigation and
defense and attorneys' fees) arising out of any inaccuracy in their
representations and warranties made above.  


6. Each Buyer hereby irrevocably constitutes and appoints Kenneth Cragun and
Dennis Shogren, and each of them acting alone, with full power of substitution,
as his true and lawful attorney-in-fact with full power and authority in the
Buyer's name, place and stead and for the Buyer's use and benefit to execute and
deliver the Escrow Agreement attached hereto as Exhibit B and the Registration
Rights Agreement attached hereto as Exhibit A. This power of attorney is coupled
with an interest and declared to be irrevocable.


6.  This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by all parties. This Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of
California.
 
15

--------------------------------------------------------------------------------


 
WITNESS WHEREOF, the Buyers and the Company have caused this Subscription
Agreement to be duly executed as of the date first written above.


COMPANY:
 
Modtech Holdings, Inc.
 
By:
/s/ Dennis Shogren
Name:  Dennis Shogren

 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
/s/ Charles McGettigan
Charles McGettigan

 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.


BUYERS:
 
/s/ Robert Campbell
Robert Campbell

 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
/s/ Stanley Gaines
Stanley Gaines

 
19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.


BUYERS:
 
/s/ Daniel Donahoe
Daniel Donahoe

 
20

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
/s/ Dennis Shogren
Dennis Shogren
 
/s/ Kenneth Cragun
Kenneth Cragun
 
/s/ Ronald Savona
Ronald Savona
 
/s/ Richard Bartolotti
Richard Bartolotti
 
/s/ Harold Clark
Harold Clark
 
/s/ Karen Andreasen
Karen Andreasen
 
/s/ Richard Von Hor
Richard Von Hor
 
/s/ Danny Ewing
Danny Ewing

 
21

--------------------------------------------------------------------------------


 
WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.


BUYERS:
 
/s/ Thomas McGovern
Thomas McGovern

 
22

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
/s/ Kenneth Keska
Kenneth Keska

 
23

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
R & R Opportunity Fund
 
By: /s/ John J. Borer, III
John J. Borer, III
Authorized Signatory

 
24

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
Dolphin Offshore Partners, L.P.
 
By: /s/ Peter E. Salas
Peter E. Salas
General Partner

 
25

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
/s/ Thomas Peckosh
Thomas Peckosh

 
26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
/s/ Charles R. Skemp
Charles R. Skemp

 
27

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
/s/ Charles Gwirtsman
Charles Gwirtsman

 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
GCA Strategic Investment Fund Limited
 
By: /s/ Lewis N. Lester
Lewis N. Lester
Authorized Signatory

 
29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
Maythorpe Holdings Limited
 
By: /s/ Joel Handel
Joel Handel
Authorized Signatory

 
30

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Company have cause this Subscription
Agreement to be duly executed as of the date first written above.
 
BUYERS:
 
/s/ Myron Wick, III
Myron Wick, III

 
31

--------------------------------------------------------------------------------


 
SCHEDULE OF BUYERS
 
Buyer’s Name
 
Buyer’s Address
and Facsimile Number
 
Number of
Securities
 
Purchase
Price
                 
Charles McGettigan
 
McGettigan, Wick & Co.
50 Osgood Place, Penthouse
San Francisco, CA 94133
Facsimile # (415) 986-3617
 
588 shares of
Series C
Preferred Stock
 
$
58,800
                   
Myron Wick
 
McGettigan, Wick & Co.
50 Osgood Place, Penthouse
San Francisco, CA 94133
Facsimile # (415) 986-3617
 
500 shares of
Series C
Preferred Stock
 
$
50,000
                   
Robert Campbell
 
B. Riley & Co
4675 MacArthur Court, Suite 1500
Newport Beach, CA 92660
Facsimile # (949) 852-0430
 
50 shares of
Series C
Preferred Stock
 
$
5,000
                   
Stanley Gaines
 
1473 North Ocean Blvd.
Palm Beach, FL 33480
Facsimile # (561) 840-9011
 
500 shares of
Series C
Preferred Stock
 
$
50,000
                   
Daniel Donahoe
 
Red Rock Resorts
7114 East Stetson Drive, Suite 205
Scottsdale, AZ 85251
Facsimile # (480) 994-3521
 
100 shares of
Series C
Preferred Stock
 
$
10,000
                   
Dennis Shogren
 
Modtech Holdings, Inc.
2830 Barrett Avenue
Perris, CA 92571
Facsimile # (951) 943-9655
 
200 shares of
Series C
Preferred Stock
 
$
20,000
                   
Kenneth Cragun
 
Modtech Holdings, Inc.
2830 Barrett Avenue
Perris, CA 92571
Facsimile # (951) 943-9655
 
10 shares of
Series C
Preferred Stock
 
$
1,000
                   
Ronald Savona
 
Modtech Holdings, Inc.
2830 Barrett Avenue
Perris, CA 92571
Facsimile # (951) 943-9655
 
10 shares of
Series C
Preferred Stock
 
$
1,000
                   
Richard Bartolotti
 
Modtech Holdings, Inc.
2830 Barrett Avenue
Perris, CA 92571
Facsimile # (951) 943-9655
 
100 shares of
Series C
Preferred Stock
 
$
10,000
                   
Harry Clark
 
Modtech Holdings, Inc.
2830 Barrett Avenue
Perris, CA 92571
Facsimile # (951) 943-9655
 
50 shares of
Series C
Preferred Stock
 
$
5,000
                   
Karen Andreasen
 
Modtech Holdings, Inc.
2830 Barrett Avenue
Perris, CA 92571
Facsimile # (951) 943-9655
 
50 shares of
Series C
Preferred Stock
 
$
5,000
 

 

--------------------------------------------------------------------------------


 
Buyer’s Name
 
Buyer’s Address
and Facsimile Number
 
Number of
Securities
   
Purchase
Price
                   
Richard Von Hor
 
Modtech Holdings, Inc.
2830 Barrett Avenue
Perris, CA 92571
Facsimile # (951) 436-4088
 
18 shares of
Series C
Preferred Stock
 
$
1,800
                   
Thomas McGovern
 
Modtech Holdings, Inc.
1602 Industrial Park Dr.
Plant City, FL 33566
Facsimile # 813-759-0576
 
50 shares of
Series C
Preferred Stock
 
$
5,000
                   
Kenneth Keska
 
Modtech Holdings, Inc.
5301 W. Madison
Phoenix, AZ 85043
Facsimile # 602-233-9458
 
10 shares of
Series C
Preferred Stock
 
$
1,000
                   
Danny Ewing
 
Modtech Holdings, Inc.
2830 Barrett Avenue
Perris, CA 92571
Facsimile #951-943-3725
 
20 shares of
Series C
Preferred Stock
 
$
2,000
                   
R&R Opportunity Fund
 
R&R Opp. Fund -
care of Noari Holdings LLC
1 Bridge Street, Suite #126
Irvington, N.Y. 10533
 
2000 shares of
Series B
Preferred Stock
 
$
200,000
                   
Dolphin Offshore Partners, L.P.
 
129 East 17TH Street
New York, NY 10003
Facsimile # (904) 491-5011
 
7,500 shares of
Series B
Preferred Stock
 
$
750,000
                   
Thomas Peckosh
 
2310 Simpson Street
Dubuque, Iowa 52003
 
960 shares of
Series B
Preferred Stock
 
$
96,000
                   
Charles R. Skemp
 
The Skemp Company
1950 John F. Kennedy Road
Dubuque, Iowa 52002
Facsimile # (563) 557-3143
 
480 shares of
Series B
Preferred Stock
 
$
48,000
                   
Charles Gwirtsman
 
KRG Capital Partners, LLC
1515 Arapahoe Street
Tower One - Suite 1500
Denver, CO 80202
Facsimile # (303) 390-5015
 
1250 shares of
Series B
Preferred Stock
 
$
125,000
                   
GCA Strategic Investment Fund Limited
 
Mechanics Building, 12 Church Street
Hamilton, Bermuda HM11
 
1000 shares of
Series B
Preferred Stock
 
$
100,000
                   
Maythorpe Holdings Limited
 
2nd Floor, Geneva Place
333 Waterfront Drive
Road Town, Tortola, British Virgin Islands
Facsimile #. (284) 494-3088
 
1000 shares of
Series B
Preferred Stock
 
$
100,000
 

 

--------------------------------------------------------------------------------

